      6:20-cv-01092-DCC         Date Filed 03/18/20      Entry Number 1        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

DENINE RHINEHART,                       )
                                        )
                  Plaintiff,            )
                                        )
      v.                                )
                                        )             C.A. No. _______________________
CHECK INTO CASH OF                      )
SOUTH CAROLINA, INC.,                   )
                                        )
                  Defendant.            )
_______________________________________ )

            DEFENDANT CHECK INTO CASH OF SOUTH CAROLINA INC.’S
                          NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441(a), (c) and § 1446, Defendant Check into Cash of South

Carolina, Inc. (“Defendant”), files this Notice of Removal to the United States District Court for

the District of South Carolina, Greenville Division. Removal is proper based on the following

grounds:

       1.      On February 11, 2020, Plaintiff Denine Rhinehart, initiated a civil action captioned

Denine Rhinehart v. Check Into Cash of South Carolina, Inc., Civil Action No. 2020-CP-23-

000830, in the Court of Common Pleas of Greenville County, South Carolina. The Complaint

alleges the following two causes of action: violation of South Carolina Payment of Wages Act,

S.C. Code §41-10-10 et. seq and violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 207(a).

               2.     Defendant was served a copy of the Summons and Complaint on February

18, 2020. A true and correct copy of the Summons and Complaint is attached hereto as Exhibit A.

These documents constitute all pleadings and process provided to Defendant in this action.
       6:20-cv-01092-DCC           Date Filed 03/18/20      Entry Number 1        Page 2 of 4




                 3.      This Notice of Removal is being filed within thirty (30) days after service

upon Defendant of the Complaint setting forth Plaintiff’s federal claims in accordance with

28 U.S.C. § 1446(b).

                 4.      Defendant has not filed an Answer or other pleading in the Court of

Common Pleas of Greenville County, South Carolina.

                 5.      The United States District Court for the District of South Carolina has

original jurisdiction over this case pursuant to 28 U.S.C. § 1331, in that Plaintiff has alleged causes

of action arising under federal law, namely that Defendant allegedly violated the FLSA.

                 6.      The Court has supplemental jurisdiction over Plaintiff’s remaining state law

claims pursuant to 28 U.S.C. § 1367. Further, Plaintiff alleges that her remaining state law claim

stems from the same facts as alleged to support their federal law claims. Specifically, Plaintiff

alleges violation of the South Carolina Payment of Wages Act. Accordingly, Plaintiff’s alleged

state law claim is inextricably intertwined with Plaintiff’s claim that arises under federal law, and

this Court should exercise its supplemental jurisdiction over the state law claim pursuant to 28

U.S.C. § 1367.

                 7.      Defendant submits this Notice of Removal without waiving any defenses to

the claims asserted by Plaintiff and without conceding that Plaintiff has alleged claims upon which

relief may be granted.

                 8.      This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules

of Civil Procedure.

                 9.      A copy of this Notice of Removal has been served upon Plaintiff, and

together with a copy of the Notice of Removal and supporting papers, will be filed with the Clerk

of Court for the County of Greenville, South Carolina.




                                                  2
       6:20-cv-01092-DCC         Date Filed 03/18/20      Entry Number 1        Page 3 of 4




       WHEREFORE, Defendant prays that further proceedings in the Greenville County Court

of Common Pleas for the State of South Carolina be discontinued and that said Civil Action No.

2020-CP-23-00830 now pending in the Greenville County Court of Common Pleas for the State

of South Carolina be removed to the United States District Court for the District of South Carolina,

Greenville Division, and that such Court assume full jurisdiction of such action as provided by

law.

                                              Respectfully submitted,

                                              s/T. Chase Samples
                                              T. Chase Samples (Fed. Id. No. 10824)
                                              Email: Chase.Samples@jacksonlewis.com
                                              John Ford Connell, Jr. (Fed. Id. No 12557)
                                              Email: John.Connell@jacksonlewis.com

                                              JACKSON LEWIS P.C.
                                              15 South Main Street, Suite 700
                                              Greenville, SC 29601
                                              Phone: 864-232-7000
                                              Fax: 864-235-1381

                                              ATTORNEYS FOR DEFENDANT CHECK INTO
                                              CASH OF SOUTH CAROLINA, INC.

Dated: March 18, 2020




                                                 3
        6:20-cv-01092-DCC       Date Filed 03/18/20      Entry Number 1       Page 4 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

DENINE RHINEHART,                       )
                                        )
                  Plaintiff,            )
                                        )
      v.                                )
                                        )             C.A. No. _______________________
CHECK INTO CASH OF                      )
SOUTH CAROLINA, INC.,                   )
                                        )
                  Defendant.            )
_______________________________________ )

                                CERTIFICATE OF SERVICE

         The undersigned certifies that a copy of the foregoing DEFENDANT CHECK INTO

CASH OF SOUTH CAROLINA, INC.’S NOTICE OF REMOVAL was served this day on

counsel for Plaintiff via United States Mail, postage prepaid and addressed to:

                                Wm. Chad Bettis
                                Ayers, Smithdeal & Bettis, PC
                                409 Main Street
                                Greenwood, SC 29646
                                chad@asblawyers.com

                                             s/T. Chase Samples


Dated: March 18, 2020
4824-4781-6373, v. 1




                                                4
